Citation Nr: 1812519	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative changes of the cervical spine.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left testicular disorder. 

4.  Entitlement to service connection for left knee chondromalacia.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches.

6.  Entitlement to service connection for a stomach disorder, also claimed as ulcers. 

7.  Entitlement to service connection for essential hypertension.

8.  Entitlement to service connection for lumbar spine strain with thoracic degenerative joint disease.

9.  Entitlement to service connection for diverticulae of the right colon, claimed as diverticulitis.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service in the Army from March 1982 to October 1982, October 2003 to August 2004, and November 2006 to December 2007, including service in Southwest Asia.  He also had 30 years of service in the Puerto Rico Army National Guard (PRARNG), to include various periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), between 1981 to 2012.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 2007, June 2008, July 2008, February 2009, January 2010, and April 2013 by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  

In September 2012, the Board remanded these matters for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the AOJ must verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, INACDUTRA, and any periods of dual service in the Army and PRARNG for the time period from 1981 to 2012.  On remand, the AOJ must also associate a complete copy of the April 2013 rating decision with the electronic claims file. 

In addition, the most current VA examination report dated in April 2012 evaluating the Veteran's service-connected cervical spine disability during the appeal period is deemed inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id. 

Evidence of record further reflects that the Veteran receives VA medical treatment for his service-connected cervical spine disability and claimed sleep, left testicle, left knee, headache, stomach, hypertension, lumbar spine, and colon disorders from the San Juan VA Medical Center (VAMC).  As the electronic claims file only includes treatment records dated through September 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, INACDUTRA, and any periods of dual service in the Army and PRARNG for the time period from 1981 to 2012.  The Board notes that simply obtaining the complete PRARNG retirement points summary is insufficient.  If necessary, obtain the Veteran's earnings records from the Defense Finance and Accounting Service (DFAS) that indicate his duty status from 1981 to 2012.  Once all indicated development is complete, the AOJ must compile a complete list of any verified periods of active duty, ACDUTRA, and INACDUTRA during the Veteran's service in the Army and PRARNG from 1981 to 2012 and include it in the electronic claims file for review.

2.  Associate a complete copy of the April 2013 rating decision with the electronic claims file.

3.  Obtain updated VA treatment records pertaining to the Veteran's service-connected cervical spine disability and claimed sleep, left testicle, left knee, headache, stomach, hypertension, lumbar spine, and colon disorders from San Juan VAMC for the time period from September 2016 to the present and associate them with the record.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed. Any indicated tests and studies must be completed.  All pertinent symptomatology and findings must be reported in detail.

All symptoms and manifestations of the cervical spine disability must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.  The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.  If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include obtaining any indicated VA examinations/medical opinions, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2016 and November 2016 supplemental statements of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

